      Case 17-14142          Doc 52      Filed 07/03/19 Entered 07/03/19 16:38:44               Desc Main
                                            Document Page 1 of 1

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: John E A Porter                                    )            Chapter 13
       Esmilyn N Porter                                   )            Case No. 17 B 14142
       Debtor(s)                                          )            Judge A. Benjamin Goldgar

                                   Notice of Motion/Certificate of Service
    John E A Porter                                                    Debtor Attorney: Cutler & Associates Ltd
    Esmilyn N Porter                                                   via Clerk's ECF noticing procedures
    9033 Ewing Ave, Apt 2
    Evanston, IL 60203


                                                                       >   Dirksen Federal Building
On July 30, 2019 at 10:00AM, I will appear at the location listed      >   219 South Dearborn
to the right, and present this motion, a copy which is hereby          >   Courtroom 642
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Thursday, July 4,
2019.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtors filed for Chapter 13 relief on May 4, 2017.
2. The Debtors' plan was Confirmed on July 11, 2017.
3. The Debtors' confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2017. Debtor has failed to comply for tax year 2018.
4. The Debtors have failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtors' confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
